Case: 2:20-cv-04813-ALM-KAJ Doc #: 98 Filed: 06/14/21 Page: 1 of 2 PAGEID #: 1350




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

EMPLOYEES RETIREMENT SYSTEM                      :
OF THE CITY OF ST. LOUIS,                        :
                                                 : Case No. 2:20-cv-04813
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
        v.                                       :
                                                 : Magistrate Judge Kimberly A. Jolson
                                                 :
CHARLES E. JONES, et al.,                        :
                                                 :
               Defendants,                       :
                                                 :
                                                 :
FIRSTENERGY CORP.,                               :
                                                 :
               Nominal Defendant.                :


                                             ORDER

        This matter is before the Court on the Court’s February 4, 2021 Opinion and Order, which

granted an unopposed motion to stay discovery by Defendants (“Stay Order”). (ECF No. 78). The

Private Securities Litigation Reform Act (“PSLRA”) provides for an automatic stay of discovery

in any action that arises under the Securities Exchange Act of 1934 and that contains a pending

motion to dismiss. See 15 U.S.C. § 78u-4(b)(3)(B). At the time of the Court’s Stay Order, there

was a pending motion to dismiss. On May 11, 2021, however, this Court denied Defendants’

motion to dismiss. (ECF No. 93). Accordingly, the previous Stay Order is now lifted and discovery

may commence. See Wyser-Pratte Mgmt. Co. v. Telxon Corp., 413 F.3d 553, 559 (6th Cir. 2005)

(reporting that the district court denied defendant’s motion to dismiss and “the stay was lifted” as

a result).



                                                 1
Case: 2:20-cv-04813-ALM-KAJ Doc #: 98 Filed: 06/14/21 Page: 2 of 2 PAGEID #: 1351




       The parties are DIRECTED to file a revised Rule 26(f) Report within fourteen (14) days

of the date of this Order. The Court will later address, in a separate order, whether and to what

extent discovery between the securities and RICO actions will be coordinated.

       IT IS SO ORDERED.

                                                                           _
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 14, 2021




                                               2
